NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CLAUDIO JUAREZ-MENDEZ,                            No. 05-71112

               Petitioner,                        Agency No. A039-807-218

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Claudio Juarez-Mendez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Avila-Sanchez v. Mukasey, 509 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1037, 1039 (9th Cir. 2007), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Juarez-Mendez’s motion to

reopen where he offered no new material evidence in support of the motion, see 8

U.S.C. § 1003.2(c)(1), and where Juarez-Mendez departed the United States after

relief under former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), was

previously denied by the BIA in the exercise of discretion, see 8 C.F.R.

§ 1003.44(d), (k); see also Avila-Sanchez, 509 F.3d at 1040-41 (9th Cir. 2007).

      To the extent Juarez-Mendez challenges the BIA’s May 28, 1997, order

sustaining the government’s appeal, we lack jurisdiction because the petition for

review is not timely as to that order. See 8 U.S.C. § 1252(b)(1).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   05-71112